Title: To James Madison from John Morton, 9 August 1802 (Abstract)
From: Morton, John
To: Madison, James


9 August 1802, Newport, Rhode Island. Reports his arrival in the U.S., having departed from Havana on 15 July. As he informed JM in his letter of 24 May, he left Vincent Gray provisionally charged with U.S. affairs in Cuba; encloses a copy of his letter of instructions. States his opinion that “the residence of a public Agent (if it should continue to be desired by my Government) would in future be more readily effected thro’ a person already established there, than by one going from the U;States newly clothed with such authority.” Although American concerns in Cuba have nearly ceased, the residence of a public officer there might still be useful. Encloses a third proclamation of the Cuban government, published 4 July, on the residence of strangers. Only one instance involving the enforcement of the former decree of May 1802 required his intervention. The term of limitation expired on 12 June; Robert Read arrived on 14 June; on 15 June Read presented JM’s 7 Apr. letter to Morton; and on 16 June Read was ordered to leave the island within a few hours. On Morton’s application to the governor, Read was granted permission to remain. Notes that the enclosed decree will be fully enforced. In the enumeration of foreigners required by the decree, “it was discovered how small was the proportion of American to that of other foreign residents.” Foreigners were ordered to appear before the assessor general (who is also the lieutenant governor) and receive permission for further residence; “in the distribution of those indulgencies there appeared, so far as I could learn, no exercise of partiality or favor to those of one, more than of another nation.” In his conferences with the governor, the latter claimed to have “no discretionary powers whatever,” as the decrees were dictated by the court at Madrid. Reports that a large number of merchants and planters had petitioned the court for trade to be continued in a few American articles and in the exportation of molasses, but no answer had been received. “The partial admission of our Vessels, since the Peace, as effected mostly thro’ corruptive influence with the Intendant,… occasioned a formal Impeachment of that Officer by the Governor & Council; the result of which was not fully known on my departure.” Observes that “in all those wavering and distracting opinions, & Contentions, among the Heads of Departments, the American Trader has been subjected to variable & frequently unjust & rigorous measures; and the Island left to suffer under the most pressing wants.”
 

   
   RC and enclosures (DNA: RG 59, CD, Havana, vol. 1). RC 9 pp.; docketed by Brent as received 16 Aug. For enclosures, see nn. 1 and 2.



   
   In his 15 July letter to Vincent Gray (2 pp.), Morton formally named Gray to be provisional commercial agent of the U.S. for Havana, referred him to the State Department instructions for guidance, and charged him with the care of the records of the office.



   
   The enclosed printed proclamation, dated 1 July (1 p.; in Spanish, with Morton’s translation written in lower margin and on verso), announced that foreigners should present themselves to the assessor general for examination eight days after publication of the proclamation, on penalty of a fifty-ducat fine.



   
   A full transcription of this document has been added to the digital edition.

